        Case 2:19-cv-00008-JTA Document 127 Filed 11/05/20 Page 1 of 2



               IN THE DISTRICT COURT OF THE UNITED STATES
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

WALTER PETTAWAY, as Administrator )
of the Estate of Joseph Lee Pettaway, )
deceased,                             )
                                      )
     Plaintiff,                       )
                                      )
v.                                    )
                                      )           CASE NO. 2:19-cv-8-JTA
CPL. NICHOLAS D. BARBER and           )
SGT. MICHAEL D. GREEN,                )
                                      )
     Defendants.                      )

                                      ORDER

      Pending before the court are Plaintiff’s Motion to Strike Confidentiality

Designation Regarding The Entire Barber Video And Other Videos Identified

Herein (Doc. No. 126) and Plaintiff’s Motion To Be Allowed To File Motion To

Strike Entire Barber Video Confidentiality Designation (Doc. No. 126-1). Pursuant

to this court’s written order of October 19, 2020, Plaintiff’s Motion to Strike was

due to be filed on or before October 26, 2020. (Doc. No. 120.) In addition, Plaintiff

mistakenly filed the motion for leave to file the motion to strike out of time as an

attachment (Doc. No. 126-1) to the untimely filed motion (Doc. No. 126) when it

should have been vice versa. Accordingly, it is

      ORDERED as follows:

      1. Plaintiff’s motions (Docs. No. 126, 126-1) are STRICKEN.
 Case 2:19-cv-00008-JTA Document 127 Filed 11/05/20 Page 2 of 2


2. On or before November 9, 2020, plaintiff shall file his motion for leave to

   file to file the motion to strike out of time and submit his proposed motion

   to strike as an attachment to the motion for leave.

3. On or before November 16, 2020, the defendants shall show cause in

   writing why the plaintiff’s motion for leave to file his untimely motion to

   strike should not be granted.

   DONE this 5th day of November, 2020.



                          /s/ Jerusha T. Adams
                          JERUSHA T. ADAMS
                          UNITED STATES MAGISTRATE JUDGE




                                   2
